Citation Nr: 0829891	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent total rating for nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sough on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 76 (1995).

In February 2008, the Board remanded the claim in part for a 
VA examination for the purpose of ascertaining the effects of 
the veteran's nonservice-connected disabilities including 
hepatitis C, depressive disorder, pneumonia, anemia, past 
myocardial infarction, hypertension, aortic and tricuspid 
valve insufficiency with heart murmur and regurgitation, 
narcotics dependence, chronic left shoulder pain, hepatitis 
B, arthritis, dysphagia, and a lipoma, on his ability to 
attain and maintain employment due to disabilities that were 
not the result of willful misconduct.  A review of the April 
2008 VA examination report shows that while the examiner 
provided an opinion as to a majority of the veteran's 
disabilities, the examiner did not consider all of those 
disabilities, such as dysphagia, or render an opinion as to 
the overall effect on the veteran's ability to attain and 
maintain employment.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, pursuant to the remand VA obtained additional 
treatment records dated from September 2005 to January 2008 
which include additional diagnoses of muscle spasm, 
hesitancy, status post phlebitis, status post bacteremia, low 
back pain, and tobacco use disorder.  Because these disorders 
were not considered at the time of the April 2008 VA 
examination, and because no findings were made as to the 
veteran's ability to maintain employment due to disabilities 
that are not the result of willful misconduct, the Board 
finds that a remand for an additional examination is 
necessary in order to fairly decide the merits of his claim.

Finally, in August 2008 the Board received additional 
evidence in support of the veteran's claim from the RO after 
the appeal had been certified to the Board.  The Board finds 
that the RO should consider the additional medical evidence 
prior to the Board's appellate review of this issue.  
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003); VAOPGCPREC 1-2003, 69 Fed. 
Reg. 25177 (2004)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he is 
permanently and totally disabled.  The 
examiner should elicit from the veteran 
and record, for clinical purposes, a full 
work and educational history.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide objective findings regarding 
the current level of impairment associated 
with each disability and express an 
opinion as to how each disability impacts, 
individually and in conjunction with his 
other disabilities, upon the veteran's 
ability to pursue substantially gainful 
employment in view of all pathology, 
without regard to age.  After examination 
of the veteran, the examiner must render 
an opinion as to whether the veteran is 
unemployable as a result of disabilities 
reasonably certain to continue throughout 
his life, or whether the veteran has 
permanent disabilities which render it 
impossible for the average person to 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed must be included in the 
examination report.
2.  Following completion of the foregoing, 
readjudicate the claim, with consideration 
of evidence received in August 2008 and 
any other evidence added to the record 
since the issuance of the Supplemental 
Statement of the Case in May 2008.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

